Citation Nr: 9907825	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from May 1982 to June 1994 and 
from January 1996 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO), in Wichita, Kansas.  

The issue of entitlement to service connection for a thoracic 
spine disability is the subject of the remand portion of this 
decision.



FINDINGS OF FACT

The claim of entitlement to service connection for a low back 
disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for a low back disability 
is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 1995; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injured 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that the veteran was seen in 
December 1993 with complaints of low back pain of a one-week 
duration.  The assessment included residual low back strain.  
Remaining service medical records, relating to the veteran's 
first period of active service, are silent for any complaint, 
treatment, or finding with respect to any low back 
disability.  The reports of all examinations accomplished in 
connection with this period of service reflect that the 
veteran's back was normal.  

A June 1996 service medical record reflects that the veteran 
was seen with complaint of back pain after falling from a 
bicycle.  The assessment included low back sprain.  Remaining 
service medical records, relating to the veteran's second 
period of active service, are silent for complaint, finding, 
or treatment with respect to the veteran's low back.  The 
report of an August 1996 service psychiatric evaluation 
reflects an Axis III diagnosis of residuals of back injury.  
The report of the veteran's August 1996 service separation 
examination reflects that his back was normal and makes no 
reference to his low back.  

The report of an October 1997 VA examination does not reflect 
any complaints or abnormal findings with respect to the 
veteran's low back.  An April 1998 VA treatment record is 
also silent with respect to any abnormal findings regarding 
the veteran's low back.  

In order for the veteran's claim of entitlement to service 
connection for a low back disability to be well grounded, he 
must submit medical evidence that he currently has a low back 
disability and that it is related to his active service.  
There is no competent medical evidence of record that 
reflects that the veteran had a chronic low back disability 
during service or that he currently has a chronic low back 
disability.  The veteran has offered statements, that are 
presumed credible for purposes of this decision, but he is 
not qualified, as a lay person, to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that, 
without the requisite competent medical evidence establishing 
that the veteran currently has a chronic low back disability, 
the claim of entitlement to service connection for a low back 
disability is not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a low back disability not having been 
submitted, the appeal with respect to this issue is denied.  


REMAND

The report of the veteran's August 1996 service separation 
examination reflects an impression of minimal upper dorsal 
levoscoliosis.  The report of a March 1997 VA X-ray of the 
veteran's thoracic spine reflects the opinion of slight 
scoliosis.  

The reports of October 1997 VA X-ray and examination reflect 
the diagnosis of thoracic strain and the impression of 
minimal levoscoliotic curve of the upper thoracic spine.  

Service connection for the veteran's scoliosis of the 
thoracic spine has been denied on the basis that it is a 
developmental or congenital disability.  However, the United 
States Court of Appeals for Veterans Claims held in Guetti v. 
Derwinski, 3 Vet. App. 94, 96 (1992), that the onset of 
scoliosis may be caused by different factors.  See Robie v. 
Derwinski, 1 Vet. App. 612, 613 (1991) (where scoliosis was 
related to fractures of the spinal vertebrae).

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
thoracic spine disability since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  

2.  Then, the RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested thoracic spine disability.  
All indicated studies should be performed 
and all findings reported in detail.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any currently 
manifested thoracic spine disability is 
related to the veteran's active service, 
including whether it had its onset during 
active service or, if it preexisted 
service, whether it progressed in degree 
of severity beyond its normal progression 
during active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

